Exhibit 10.7

 

CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT

 

This CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is
entered into effective for all purposes as of August 24, 2004 by Andrew L. Finn
(“Employee”) in favor of BioDelivery Sciences International, Inc., a Delaware
corporation (the “Company”). As used herein, the term “Company” includes
BioDelivery Sciences International, Inc. and its subsidiaries, including Arius
Pharmaceuticals, Inc.

 

In consideration and as a condition of Employee providing services to the
Company pursuant to that certain Employment Agreement, dated as of the date
hereof, between Employee and the Company (the “Employment Agreement”), Employee
hereby agrees as follows:

 

1. Confidentiality. At all times, Employee shall keep confidential, except as
the Company may otherwise consent to in writing, and not disclose, or make any
use of except for the benefit of the Company, at any time either during or
subsequent to performance by Employee of services for the Company, any trade
secrets, confidential information, knowledge, data or other information of the
Company relating to products, processes, know-how, technical data, designs,
formulas, test data, customer lists, business plans, marketing plans and
strategies, and pricing strategies or other subject matter pertaining to any
business of the Company or any of its clients, customers, consultants, licensees
or affiliates (collectively, the “Confidential Information”), which Employee may
produce, obtain or otherwise learn of during the course of his performance of
services and after the expiration or termination of the Employment Agreement.
The “Confidential Information” shall not include information, technical data or
know-how that is or becomes part of the public domain not as a result of any
inaction or action of the Employee. Employee shall not deliver, reproduce, or in
any way allow any such Confidential Information to be delivered to or used by
any third parties without the specific direction or consent of a duly authorized
representative of the Company.

 

2. Return of Confidential Material. Upon the expiration or termination the
Employment Agreement, Employee shall promptly surrender and deliver to the
Company all records, materials, equipment, drawings, documents, lab notes and
books and data of any nature pertaining to any Invention (as defined below) or
Confidential Information of the Company or to the services provided by Employee,
and Employee will not take or retain (in any form or format) any description
containing or pertaining to any Confidential Information which Employee may
produce or obtain during the course of the services provided under the
Employment Agreement or otherwise.

 

3. Assignment of Inventions and Moral Rights.

 

(a) Employee hereby assigns and transfers to the Company, on a perpetual,
worldwide and royalty-free basis, his entire right, title and interest in and to
all Inventions. As used in this agreement, the term “Inventions” shall mean all
ideas, improvements, designs, discoveries, developments, drawings, notes,
documents, information and/or materials, whether or not patentable and whether
or not reduced to practice, made or conceived by Employee (whether made solely
by Employee or jointly with others) which: (i) occur or are conceived during the
period in which Employee performs services for the Company pursuant to the
Employment Agreement and (ii) which relate in any manner to drug,
nutraceuticals, genes, vaccines, vitamin or other compound delivery technologies
involving liposomes, proteoliposomes, cochleates, buccal, transmucosal,
transdermal or oral applications and/or derivatives thereof (“Delivery
Technologies”), applications of the Delivery Technologies to specific drugs,
nutraceuticals, genes, vaccines, vitamins or other compounds, or result from any
task assigned to or undertaken by Employee or any work performed by Employee for
or on behalf of the Company or any of its affiliates.



--------------------------------------------------------------------------------

(b) Employee hereby irrevocably transfers and assigns to the Company any and all
Moral Rights that Employee may have in any Inventions. Employee also hereby
forever waives and agrees never to assert against the Company, its successors or
licensees any and all Moral Rights which Employee may have in any Inventions,
even after expiration or termination of the Employment Agreement. For purposes
of this Agreement, the term “Moral Rights” means any right to claim authorship
of a work, any right to object to any distortion or other modification of a
work, and any similar right, existing under the law of any country in the world,
or under any treaty.

 

4. Disclosure of Inventions. In connection with all Inventions contemplated by
Section 3 hereof:

 

(a) Employee will disclose all Inventions promptly in writing to the Chief
Scientific Officer of the Company, with a copy to the President of the Company,
in order to permit the Company to enforce and perfect the rights to which the
Company is entitled under this Agreement;

 

(b) Employee will, at the Company’s request, promptly execute a written
assignment of title to the Company for any Invention, and Employee will preserve
all Inventions as Confidential Information in accordance with the terms hereof;
and

 

(c) Upon request, Employee will assist the Company or its nominee (at the
Company’s expense) during and at any time during or subsequent to the
performance of services by Employee for the Company in every reasonable way in
obtaining for the Company’s own benefit patents and copyrights for all
Inventions in any and all countries, which Inventions shall be and remain the
sole and exclusive property of the Company or its nominee, whether or not
patented or copyrighted. Employee will execute such papers and perform such
lawful acts as the Company deems to be necessary to allow the Company to
exercise all rights, title and interest in such patents and copyrights.

 

5. Execution of Documents. In connection with this Agreement, Employee will
execute, acknowledge and deliver to the Company or its nominee upon request and
at the Company’s expense all such documents, including applications for patents
and copyrights and assignments of all Inventions, patents and copyrights to be
issued therefore, as the Company may determine necessary or desirable to apply
for and obtain letters patent and copyrights on all Inventions in any and all
countries and/or to protect the interest of the Company or its nominee in
Inventions, patents and copyrights and to vest title thereto in the Company or
its nominee.

 

6. Maintenance of Records. Employee will keep and maintain adequate and current
written records of all Inventions made by Employee (in the form of notes,
sketches, drawings and as may be specified by the Company), which records shall
be available to and remain the sole property of the Company at all times.

 

7. Prior Inventions. It is understood that all ideas, improvements, designs and
discoveries, whether or not patentable and whether or not reduced to practice,
which Employee made prior to the time the Company and Employee began to consider
any possible performance of services contemplated by the Employment Agreement
(herein referred to as “Excluded Inventions”) are excluded from the definition
of Inventions as used herein. Set forth on Exhibit A attached hereto is a
complete list of all Excluded Inventions, including numbers of all patents and
patent applications, and a brief description of all unpatented inventions which
are not the property of another party (including, without limitation, a current
or previous contracting party). The list is complete and if no items are
included on Exhibit A, Employee



--------------------------------------------------------------------------------

shall be deemed to have no such prior inventions within the definition of
Inventions. Employee will notify the Company in writing before Employee makes
any disclosure or performs any work on behalf of the Company which appears to
threaten or conflict with proprietary rights Employee claims in any such
Invention or idea. In the event of Employee’s failure to give such notice,
Employee will make no claim against the Company with respect to any such
inventions or ideas.

 

8. Other Obligations. Employee acknowledges that the Company, from time to time,
may have agreements with other persons or entities or with the U.S. Government,
or agencies thereof, which impose obligations or restrictions on the Company
regarding inventions made during the course of work thereunder or regarding the
confidential nature of such work. Employee will be bound by all such obligations
and restrictions and will take all action necessary to discharge the obligations
of the Company thereunder.

 

9. Trade Secrets of Others. Employee represents that his performance of all the
terms of this Agreement and the Employment Agreement and as a consultant to the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Employee in confidence or
in trust, and Employee will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to any
other person or entity. Employee will not enter into any agreement, either
written or oral, in conflict herewith.

 

10. Non-Solicitation. Employee agrees that he will not, without the prior
written consent of the Company, at any time during the term of the Employment
Agreement or for a period of two (2) years from the date of the expiration or
termination of the Employment Agreement for whatever reason, either individually
or through any entity controlled by Employee, and either on Employee’s behalf or
on behalf of any other person or entity competing or endeavoring to compete with
the Company, directly or indirectly, knowingly solicit for employment or
retention (or, following such solicitation, employ or retain) as an employee,
independent contractor or agent, any person who is an employee of the Company as
of the date of the expiration or termination of the Employment Agreement or was
an employee of the Company at any time during the two (2) year prior to the the
expiration or termination of the Employment Agreement. Employee further agrees
that, should Employee be approached by a person who Employee has actual
knowledge was an employee of the Company or any subsidiary or joint venture
thereof during the period while Employee was employed by the Company, Employee
will not offer to nor employ or retain (or refer to a third party) as an
employee, independent contractor or agent any such person for a period of two
(2) years following the expiration or termination of the Employment Agreement.

 

11. Injunctive Relief. Employee acknowledges that any breach or attempted breach
by Employee of this Agreement or any provision hereof shall cause the Company
irreparable harm for which any adequate monetary remedy does not exist.
Accordingly, in the event of any such breach or threatened breach, the Company
shall be entitled to obtain injunctive relief, without the necessity of posting
a bond or other surety, restraining such breach or threatened breach.

 

12. Modification. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Employee and by the Company. Any subsequent
change or changes in the relationship between the Company and Employee or in
Employee’s compensation by the Company shall not affect the validity or scope of
this Agreement.

 

13. Reasonable Terms. Employee acknowledges and agrees that the restrictive
covenants contained in this Agreement have been reviewed by Employee with the
benefit of counsel and that such covenants are reasonable in all of the
circumstances for the protection of the legitimate interests of the Company.



--------------------------------------------------------------------------------

14. Entire Agreement. Employee acknowledges receipt of this Agreement, and
agrees that with respect to the subject matter thereof it is Employee’s entire
agreement with the Company, superseding any previous oral or written
communications, representations, understandings, or agreements with the Company
or any officer or representative thereof.

 

15. Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fail on account thereof. It is further agreed that if any one or more of such
paragraphs or provisions shall be judged to be void as going beyond what is
reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.

 

16. Successors and Assigns. This Agreement shall be binding upon the heirs,
executors, administrators or other legal representatives of Employee and is for
the benefit of the Company, its successors and assigns. Employee may not assign
Employee’s rights or delegate Employee’s duties under this Agreement or the
Employment Agreement either in whole or in part without the prior written
consent of the Company. Any attempted assignment or delegation without such
consent will be null and void.

 

17. Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey except for any conflicts of law rules thereof which might direct the
application of the substantive laws of another state.

 

EXECUTED as of the date set forth below.

 

/s/ Andrew L. Finn

--------------------------------------------------------------------------------

 

/s/ Mark A. Sirgo

--------------------------------------------------------------------------------

Andrew L. Finn   Witness     Print Name: Mark A. Sirgo Dated: August 24, 2004  
 

 

Accepted and Agreed:

 

BIODELIVERY SCIENCES INTERNATIONAL, INC.

 

By:  

/s/ James A. McNulty

--------------------------------------------------------------------------------

Name:   James A. McNulty Title:   Chief Financial Officer

 

[Signature Page to Confidentiality and Intellectual Property Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO

CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT

 

PRIOR INVENTIONS WITHIN THE SCOPE OF ASSIGNMENT

 

The following is a complete list of all inventions or improvements patented or,
unpatented, that have been made or conceived or first reduced to practice by the
undersigned alone or jointly with others prior to the time the Company and the
undersigned first began to consider the undersigned’s performance of services
for the Company. The undersigned desires to remove the inventions and
improvements listed, if any, from the operation of the foregoing Agreement.

 

Check one:

 

  X No inventions or improvements.

 

    As follows:

 

    None.

 

Dated: August 24, 2004  

/s/ Andrew L. Finn

--------------------------------------------------------------------------------

    Andrew L. Finn